
	
		I
		111th CONGRESS
		1st Session
		H. R. 2009
		IN THE HOUSE OF REPRESENTATIVES
		
			April 21, 2009
			Mr. McClintock
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Emergency Economic Stabilization Act of 2008
		  to permit immediate repayment of direct capital investments received under the
		  Troubled Asset Relief Program.
	
	
		1.Right of repayment under
			 TARP
			(a)In
			 generalTitle I of the
			 Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5201 et seq.) is
			 amended by adding at the end the following new section:
				
					137.Right of
				repaymentAny financial
				institution that has received or receives a direct capital investment under
				this title shall, notwithstanding any other provision of law or any agreement
				made by such institution, have the right to immediately repay such direct
				capital investment, and the Secretary shall unconditionally accept such a
				payment.
					.
			(b)Conforming
			 amendmentThe table of contents for such Act is amended by
			 inserting after the item relating to section 136 the following new item:
				
					
						137. Right of
				repayment.
					
					.
			
